UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 04-2179




In Re:       HENRY T. SANDERS,

                                                            Petitioner.




                 On Petition for Writ of Mandamus
         (CA-97-1654-PJM; CA-03-3619-PJM; CA-04-175-PJM)


Submitted:    December 16, 2004            Decided:   December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry T. Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Henry T. Sanders has filed a petition for a writ of

mandamus requesting that this court reverse various court orders.

Mandamus relief is available only when the petitioner has a clear

right to the relief sought.           See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).             Mandamus may not be used

as a substitute for appeal.          In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).             Further, mandamus relief is only

available when there are no other means by which the relief sought

could be granted.        In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Sanders has not shown that the relief sought is not available by

other means.     In addition, he has failed to show a clear right to

the relief sought.       Accordingly, although we grant Sanders’ motion

to proceed in forma pauperis, we deny the petition for writ of

mandamus   and    deny    Sanders’   motions    for    injunction,    expedited

treatment, general relief, suspension of rules, judgment, and

judicial notice.        We grant Sanders’ motion to file a memorandum.

We   dispense    with    oral   argument,    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                     - 2 -